                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                           THE BANK OF NEW YORK MELLON,
                                   8                                                        Case No. 5:19-cv-02609-EJD
                                                        Plaintiff,
                                   9                                                        ORDER REMANDING ACTION TO
                                                 v.                                         STATE COURT
                                  10
                                           PETRA MARTINEZ, STANLEY
                                  11       ATKINSON, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13          This matter comes before this Court on Defendants Petra Martinez and Stanley Atkinson’s
                                  14   (collectively “Defendants”) Notice of Removal from the Superior Court for Monterey County.
                                  15   Dkt. No. 1.1 The underlying action, case number 18cv3101, is Plaintiff’s unlawful detainer action
                                  16   against Defendants. Dkt. No. 1-1 at ¶ 2. Plaintiff alleges that it owns a property that Defendants
                                  17   have occupied, without Plaintiff’s consent, since a foreclosure sale of the property. Id. at ¶ 5.
                                  18          A district court has an independent obligation to examine whether removal jurisdiction
                                  19   exists before deciding any issue on the merits. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116
                                  20   (9th Cir. 2004). The court concludes that the removal is improper for several reasons. First, a
                                  21   third named defendant in the state action, Pamela Stone, has not joined in the Notice of Removal,
                                  22   which renders the Notice of Removal facially deficient. Heimuli v. American Home Mortg.
                                  23   Servicing, Inc., No. 10-20 EMC, 2010 WL 1445601, at *1 (N.D. Cal. April 9, 2010) (citing Prize
                                  24
                                       1
                                  25     This is not the only unlawful detainer action Defendants have attempted to removed to federal
                                       court. See e.g. The Bank of New York Mellon v. Atkinson et al, No. 19-704 VC (attempting
                                  26   removal of Monterey County Superior Court case no. 18cv1806); The Bank of New York Mellon v.
                                       Atkinson et al., No. 19-1594 EJD (attempting removal of Monterey County Superior Court case
                                  27   no. 18cv3101); The Bank of New York Mellon v. Atkinson et al, No. 19-2388 EJD (attempting
                                       removal of Monterey County Superior Court case no. 18cv1806).
                                  28   Case No.: 5:19-cv-02609-EJD
                                       ORDER REMANDING ACTION TO STATE COURT
                                                                                        1
                                   1   Frize, Inc. v. Matrix (U.S.), Inc., 167 F.3d 1261 (9th Cir. 1999)).

                                   2          Second, removal is not proper under section 1443. Removal under section 1443 requires

                                   3   the removing party to satisfy a two-part test. “First, the petitioners must assert, as a defense to the

                                   4   prosecution, rights that are given to them by explicit statutory enactment protecting equal racial

                                   5   civil rights.” Patel v. Del Taco, 446 F.3d 996, 999 (9th Cir.2006) (quoting Cal. v. Sandoval, 434

                                   6   F.2d 635, 636 (9th Cir.1970)). “Second, petitioners must assert that the state courts will not

                                   7   enforce that right, and that allegation must be supported by reference to a state statute or a

                                   8   constitutional provision that purports to command the state courts to ignore the federal rights.”

                                   9   Patel, 446 F.3d at 999 (quoting Sandoval, 434 F.2d at 636). Defendants in the present case cannot

                                  10   satisfy this two-part test. Although Defendants assert in the Notice of Removal that their rights

                                  11   under the First, Fifth, Seventh, Ninth, and Fourteenth Amendments have been infringed and

                                  12   impaired in the state court action (Dkt. No. 1 at 1-2), Defendants do not explain how they were
Northern District of California
 United States District Court




                                  13   denied or cannot enforce in state court any law providing for the equal racial civil rights of citizens

                                  14   of the United States.

                                  15          Third, removal is not proper under section 1441(b). Defendants are citizens of the state of

                                  16   California (Dkt. No. 1), and as such, they are “local” or “forum” defendants and cannot remove

                                  17   the case to federal court. 28 U.S.C. § 1441(b)(2); see also Spencer v. U.S. Dist. Court for N. Dist.

                                  18   of Cal., 393 F.3d 867, 870 (9th Cir. 2004) (holding that “the presence of a local defendant at the

                                  19   time removal is sought bars removal”). Moreover, even if section 1441(b)(2) did not bar removal,

                                  20   Defendants have not shown that the amount in controversy requirement for diversity jurisdiction

                                  21   has been met. Plaintiff in the underlying state court action seeks damages in the amount of $36.66

                                  22   for every day after May 10, 2018 through entry of judgment. Because the damages sought from

                                  23   the allegedly unlawful possession of the property do not exceed $75,000 to date, the amount in

                                  24   controversy requirement has not been satisfied. See Litton Loan Servicing, L.P. v. Villegas, No.

                                  25   110-5478 PJH, 2011 WL 204322 (N.D. Cal. Jan. 21, 2011) (calculating amount in controversy

                                  26   based on cumulative possession thus far).

                                  27          The Court concludes that this case was improperly removed and accordingly REMANDS

                                  28   Case No.: 5:19-cv-02609-EJD
                                       ORDER REMANDING ACTION TO STATE COURT
                                                                        2
                                   1   the case to the Monterey County Superior Court. The Clerk shall provide a copy of this order to

                                   2   the Superior Court and close the file.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 3, 2019

                                   5                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:19-cv-02609-EJD
                                       ORDER REMANDING ACTION TO STATE COURT
                                                                        3
